Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

THIS SECOND AMENDMENT is entered into as of this 10th day of January, 2014 and
serves to amend the Exclusive Channel Collaboration Agreement entered into by
and between Intrexon Corporation (“Intrexon”) and Fibrocell Science, Inc.
(“Fibrocell”), on October 5, 2012 and first amended on June 28, 2013 (as
amended, the “Agreement”). All capitalized terms not defined herein shall have
the meaning set forth in the Agreement.

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells and DNA vectors, and the control of expression of proteins and bioactive
RNA species; and

WHEREAS, pursuant to the Agreement, Fibrocell is currently Intrexon’s exclusive
channel collaborator with the right to use Intrexon technology to research,
develop and commercialize products for use in a specific Field (as defined in
the Agreement); and

WHEREAS, Fibrocell now desires to broaden the scope of its rights under the
Agreement in order to research, develop and commercialize products for use in
certain additional areas as more fully described below, and Intrexon is willing
to grant such additional rights in exchange for certain compensation as more
fully described below.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties hereby agree to amend the Agreement pursuant to
Section 12.7 thereof as follows:

 

  1. Section 1.29 of the Agreement is hereby replaced in its entirety with the
following:

“1.29 “Field” means, as of the Effective Date and irrespective of whether such
requires regulatory approval, (i) the enhanced production and purification of
non-genetically modified human autologous fibroblasts for use in all aesthetic
and therapeutic indications; (ii) the enhanced production and purification of
non-genetically modified human autologous dermal cells for use in aesthetic and
therapeutic treatment of dermal, vocal cord, and periodontal indications;
(iii) the development of genetically modified autologous human fibroblasts for
use in all aesthetic and therapeutic indications where an autologous fibroblast
itself is the principal effector of the product in contrast to the use of
autologous fibroblasts as the source of expression of a systemically available
therapeutic protein in which that protein (and not the fibroblast per se) is the
principal therapeutic effector; (iv) the development of genetically modified
autologous human dermal cells for aesthetic and therapeutic treatment of dermal,
vocal cord, and periodontal indications; (v) autologous human fibroblasts
genetically modified to express a therapeutic protein and/or bioactive RNA for
the treatment of autoimmune and non-infectious inflammatory disorders that
manifest in cutaneous tissues, fascia and/or muscle, and (vi) autologous human
fibroblasts genetically modified to express bioactive Tenascin X locally to
correct connective tissue disorders. For clarity, the “Field” does not include
inductive pluripotent cell products that are derived from autologous fibroblasts
or dermal cells or products that are subject to an existing Intrexon
collaboration.”



--------------------------------------------------------------------------------

  2. In partial consideration for the additional rights granted to Fibrocell
hereunder, Fibrocell shall issue to Intrexon, as an additional access fee for
commercial license rights to the Intrexon IP granted hereunder, certain shares
of the common stock of Fibrocell (the “Supplemental Access Fee”). The
Supplemental Access Fee will be that number of shares of Fibrocell common stock
(the “Supplemental Access Fee Shares”) having a value equaling approximately
$5,000,000, and such shares’ issuance will occur pursuant to the terms of a
Supplemental Stock Issuance Agreement of even date herewith (the “Issuance
Agreement”). Provided that all closing conditions for the Supplemental Access
Fee Shares (as defined in the Issuance Agreement) that are within the reasonable
control of Intrexon have been satisfied or waived, the issuance of the
Supplemental Access Fee Shares is a condition subsequent to the effectiveness of
this Amendment.

 

  3. The Parties hereby acknowledge that the Supplemental Access Fee Shares
shall constitute “Registrable Securities” as defined in that certain
Registration Rights Agreement, dated October 5, 2012, between the Parties.

 

  4. Fibrocell hereby represents and warrants to Intrexon that, as of the date
of this Amendment:

 

  a. Corporate Power. Fibrocell is duly organized and validly existing under the
laws of Delaware and has full corporate power and authority to enter into this
Amendment and to carry out the provisions hereof.

 

  b. Due Authorization. Fibrocell is duly authorized to execute and deliver this
Amendment and to perform its obligations hereunder, and the person executing
this Amendment on Fibrocell’s behalf has been duly authorized to do so by all
requisite corporate action.

 

  5. Intrexon hereby represents and warrants to Fibrocell that, as of the date
of this Amendment:

 

  a. Corporate Power. Intrexon is duly organized and validly existing under the
laws of Virginia and has full corporate power and authority to enter into this
Amendment and to carry out the provisions hereof.

 

  b. Due Authorization. Intrexon is duly authorized to execute and deliver this
Amendment and to perform its obligations hereunder, and the person executing
this Amendment on Intrexon’s behalf has been duly authorized to do so by all
requisite corporate action.

 

  6. The Parties agree that the public announcement of the execution of this
Amendment shall be substantially in the form of a press release and/or the
filing of a Form 8-K by Fibrocell, which shall be mutually agreed to by the
Parties.

 

  7. All other terms and conditions of the Agreement remain in full force and
effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
to Exclusive Channel Collaboration Agreement by authorized representatives as of
the date written above.

 

INTREXON CORPORATION By:   /s/ Gregory Frost Name: Gregory Frost Title:   SVP
Health Sector

 

FIBROCELL SCIENCE, INC. By:   /s/ David Pernock Name: David Pernock Title:   CEO